Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments filed 04 January 2022 have been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Su et al. (US 2020/0163032).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date 
Claims 1- 3, 5, 7-11, 13, 15-19, 21, 23-27, 29 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Höglund et al. (US 2021/0099944) in view of Su et al. (US 2020/0163032).
Regarding claim 1, Höglund discloses a method (fig. 3) comprising: transmitting a broadcast signal on an anchor carrier (para. 72; note: MIB-NB on an anchor; fig. 1); and transmitting a system information on a non-anchor carrier (para. 73), wherein the broadcast signal includes a frequency offset of the non-anchor carrier to the anchor carrier (paras. 204-206; para. 196-197; note: higher or lower frequency). However, Höglund does not disclose an index value indicating the offset. Su discloses this feature (para. 58-59 and tables 3-9). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an index value indicating the offset in the invention of Höglund. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing simplified signaling using an indication (index) value as is known in the art (Su, paras. 58-59 and tables 3-9; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 9, Höglund discloses an apparatus (fig. 1; para. 46) comprising: a transmitter (items 102-104; fig. 3) that: transmits a broadcast signal on an anchor carrier (para. 72; note: MIB-NB on an anchor); and transmits a system information on a non-anchor carrier (para. 73), wherein the broadcast signal includes a frequency offset of the non-anchor carrier to the anchor carrier (paras. 204-206; para. 196-197; note: higher or lower frequency). However, Höglund does not disclose an index value indicating the offset. Su discloses this feature (para. 
Regarding claim 17, Höglund discloses a method (fig. 4) comprising: receiving a broadcast signal on an anchor carrier (para. 72; note: MIB-NB on an anchor; para. 73; fig. 2) and receiving a system information on a non-anchor carrier (para. 73), wherein the broadcast signal includes a frequency offset of the non-anchor carrier to the anchor carrier (paras. 204-206; para. 196-197; note: higher or lower frequency). However, Höglund does not disclose an index value indicating the offset. Su discloses this feature (para. 58-59 and tables 3-9). Therefore, it would have been obvious to one skilled in the art before the effective filing date of the claimed invention to have an index value indicating the offset in the invention of Höglund. The motivation to have the modification and/or well-known benefits of the modification include, but are not limited to, providing simplified signaling using an indication (index) value as is known in the art (Su, paras. 58-59 and tables 3-9; MPEP 2143(I)(A)(B)(C)(D) - note: e.g., applying known techniques having predictable results).
Regarding claim 25, Höglund discloses an apparatus (fig. 2) comprising: a receiver (items 202-204) that (fig. 4): receives a broadcast signal on an anchor carrier (para. 72; note: MIB-NB on an anchor; para. 73; fig. 2); and receives a system information on a non-anchor carrier (para. 73), wherein the broadcast signal includes a frequency offset of the non-anchor carrier to the anchor carrier (paras. 204-206; para. 196-197; note: higher or lower frequency). However, 
Regarding claims 2, 10, 18 and 26, Höglund in view of Su teaches and makes obvious the method of claims 1 and 17 and the apparatus of claims 9 and 25, wherein the index value indicating the frequency offset of the non-anchor carrier to the anchor carrier includes: an information of the non-anchor carrier having a higher or lower frequency than the anchor carrier, and an absolute frequency offset value of the non-anchor carrier to the anchor carrier or some combination thereof (Höglund, paras. 84, 196-197 and 204-206; note: higher or lower frequency and offset of PRBs to the anchor; Su, paras. 58-59 and tables 3-9).
Regarding claims 3, 11, 19 and 27, Höglund in view of Su teaches and makes obvious the method of claims 1 and 17 and the apparatus of claims 9 and 25, wherein the index value indicating the frequency offset of the non-anchor carrier to the anchor carrier includes a relative frequency offset of the non-anchor carrier to the anchor carrier (Höglund, paras. 84, 196-197 and 204-206; note: higher or lower frequency and offset of PRBs to the anchor; Su, paras. 58-59 and tables 3-9).
Regarding claims 5, 13, 21 and 29, Höglund in view of Su teaches and makes obvious the method of claims 1 and 17 and the apparatus of claims 9 and 25, wherein: the anchor carrier is in a guard band frequency of a long-term evolution carrier (Höglund, fig. 10A-10C, item 606; 
Regarding claims 7, 15, 23 and 31, Höglund in view of Su teaches and makes obvious the method of claims 5 and 21 and the apparatus of claims 13 and 29, wherein the index value indicating the frequency offset of the non-anchor carrier to the anchor carrier depends on the bandwidth information of the long term evolution carrier (Höglund, para. 193; note: bandwidth 608 and SIB1-NB configuration parameters for determining a non-anchor; Höglund, paras. 196-197 and 204-206; Su, paras. 58-59 and tables 3-9).
Regarding claims 8, 16, 24 and 32, Höglund in view of Su teaches and makes obvious the method of claims 1 and 17 and the apparatus of claims 9 and 25, wherein the non-anchor carrier is adjacent to the anchor carrier (Höglund, fig. 10C; par. 157).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kevin Harper whose telephone number is 571-272-3166. The examiner can normally be reached weekdays from 11:00 AM to 7:00 PM ET. 
	If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Yemane Mesfin, can be reached at 571-272-3927. The centralized fax number for the Patent Office is 571-273-8300. For non-official communications, the examiner’s personal fax number is 571-273-3166 and the examiner’s e-mail address is kevin.harper@uspto.gov (note: MPEP 502.03 – A copy of all received emails relating to an application including proposed amendments and excluding scheduling information for interviews will be placed informally into the application file).
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at www.uspto.gov/interviewpractice. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications associated with a customer number is available through Private PAIR only. For more information about the PAIR system, see portal.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or 
/Kevin C. Harper/
								Primary Examiner, Art Unit 2462